Smith, J.,
Since the decree of the court below was rendered the statute-under which the Tallahatchie drainage commission was proceeding to issue the bonds in question has been amended, Laws 1910, ch. 182, p. 169, so as to prescribe the conditions upon which bonds may be issued. This act, among other things, provides: “And no such bonds heretofore issued, or attempted to be issued, but not yet delivered, and no such bonds hereafter attempted to be issued and sold, shall be valid or binding on the said drainage commission until the same be endorsed by the treasurer thereof, in writing, that he has duly registered said bonds to the owner thereof, as hereinafter provided. Before any such bonds shall be’entitled to registry and indorsement'by the treasurer, and before they shall become valid and binding as the obligations of" the said drainage commission, or on any property in said drain*321age district, the proposal to issue of such bonds shall first be submitted! to a vote of the qualified electors, actually' residing within the limits of said drainage district who own land subject to the tax imposed by the act of which this is an amendment, and such bonds shall not be sold, or be the valid obligation of said commission, except upon the consent of a majority of such qualified electors voting at an election called for that purpose, as hereinafter, provided.” Before any' bonds can be issued by the commission, this provision of the statute must be complied with. It therefore becomes unnecessary for us to consider the other matters set up in the bill of complaint, and as to which we express no opinion.
The decree of the court below is reversed, the injunction reinstated, and the cause remanded.

Reversed.